706 N.W.2d 743 (2005)
VERVERIS v. HARTFIELD LANES.
No. 128861.
Supreme Court of Michigan.
December 15, 2005.
Application for leave to appeal.
SC: 128861, COA: 251868.
On order of the Court, the application for leave to appeal the May 19, 2005 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we VACATE the judgment of the Court of Appeals and REMAND this case to the Court of Appeals for reconsideration. See Kenny v. Kaatz Funeral Home, Inc., 472 Mich. 929, 697 N.W.2d 526 (2005).
CAVANAGH and KELLY, JJ., would deny leave to appeal.